United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-829
Issued: August 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 2, 2007 appellant filed a timely appeal from a January 25, 2007 decision of
the Office of Workers’ Compensation Programs adjudicating his schedule award claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a 19 percent permanent impairment of his
left lower extremity or any impairment of his right lower extremity or right upper extremity.
FACTUAL HISTORY
On February 18, 2005 appellant, then a 53-year-old letter carrier, filed a claim for a
traumatic injury alleging that on February 17, 2005 he was injured when he was struck by a
motor vehicle while walking his delivery route. The Office accepted his claim for a contusion
and fracture of the left ankle, a fracture of the right patella, a sprain and strain of the right rotator
cuff, a contusion of the right chest wall, a collapsed right lung and pneumonia. On

September 22, 2005 the Office expanded the claim to accept a cervical strain and aggravation of
a torn left medial meniscus. On March 30, 2006 appellant filed a claim for a schedule award.
On April 14, 2006 he underwent arthroscopic surgery, including a partial medial and lateral
meniscectomy, chondral shaving of the medial compartment and patella femoral joint and
ablation.
In a report dated October 13, 2006, Dr. Richard I. Zamarin, an attending Board-certified
orthopedic surgeon, determined that appellant had a 10 percent impairment of the left lower
extremity for a partial medial and lateral meniscectomy, based on Table 17-33 at page 546 (the
diagnosis based estimate rating method) of the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment1 and a 17 percent impairment of
the left lower extremity for gait derangement, based on Table 17-5 at page 529. He also
determined that appellant had a 7 percent impairment of the right lower extremity for a patellar
fracture, based on Table 17-33 at page 546 of the A.M.A., Guides. Dr. Zamarin determined that
appellant had a three percent impairment of the right upper extremity for moderate pain in his
right shoulder, based on Table 18-3 at page 575 and Figure 18-1 at page 574.
On December 28, 2006 Dr. Arnold T. Berman, an Office medical adviser,2 found that
appellant had a 19 percent combined impairment of the left lower extremity, including 10
percent for a partial medial and lateral meniscectomy and 7 percent for a patellar fracture, based
on Table 17-33 at page 546 of the A.M.A., Guides and 3 percent for pain, based on Figure 18-1
at page 574. He stated that no impairment could be granted for the left lower extremity based on
arthritis because the arthritis was very advanced and preexisted the employment injury and “I
would not conclude that the injury aggravated the preexisting arthritis.” Regarding the 17
percent for gait derangement for the left lower extremity found by Dr. Zamarin, Dr. Berman
stated that gait derangement could not be combined with a diagnosis based estimate according to
Table 17-2 at page 526 of the A.M.A., Guides, the Cross-Usage Chart. He stated that appellant
had subjective complaints regarding his right shoulder but there was no ratable impairment.
On January 25, 2007 the Office granted appellant a schedule award for 54.72 weeks3
from October 13, 2006 to October 31, 2007 based on a 19 percent impairment of his left lower
extremity.

1

A.M.A., Guides (5th ed. 2001). Dr. Zamarin noted that the 10 percent impairment for a meniscectomy could be
combined with the arthritis rating method under the A.M.A., Guides, but there were no x-rays available for review.
2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
3

The Federal Employees’ Compensation Act provides for 288 weeks of compensation for 100 percent loss or
loss, of use of a lower extremity. 5 U.S.C. § 8107(c)(2). Multiplying 288 weeks by 19 percent equals 54.72 weeks
of compensation.

2

LEGAL PRECEDENT
The schedule award provision of the Act4 and its implementing regulation5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.6
Section 8123(a) of the Act provides that “if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
[of Labor] shall appoint a third physician who shall make an examination.”7
ANALYSIS
The Board finds that there is a conflict in the medical opinion evidence between
Dr. Zamarin and Dr. Berman, necessitating referral to an impartial medical specialist. Further
development of the medical evidence is necessary to determine whether appellant has more than
a 19 percent impairment of his left lower extremity or any impairment of his right lower
extremity and right upper extremity.8
Dr. Zamarin determined that appellant had a 10 percent impairment of the left lower
extremity for a partial medial and lateral meniscectomy, based on Table 17-33 at page 546 of the
A.M.A., Guides and a 17 percent impairment of the left lower extremity for gait derangement,
based on Table 17-5 at page 529. Dr. Berman agreed that appellant had a 10 percent impairment
of the left lower extremity due to his partial medial and lateral meniscectomy. He also found a 7
percent impairment of the left lower extremity for a patellar fracture. However, the record shows
that the patellar fracture was to the right lower extremity, not the left. Dr. Berman correctly
noted that the gait derangement rating method cannot be combined with the diagnosed based
estimate rating method according to the Cross-Usage Chart, Table 17-2 at page 526.
Dr. Zamarin indicated that appellant could have impairment due to arthritis but no x-rays were in
the record with which to measure cartilage level. Dr. Berman disagreed with Dr. Zamarin
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id.

7

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan),
45 ECAB 207 (1993).
8

As noted, appellant’s accepted conditions include a fracture of the left ankle and aggravation of a torn left
medial meniscus, a fracture of the right patella, a sprain and strain of the right rotator cuff, a contusion of the right
chest wall, a cervical strain, a collapsed right lung and pneumonia. He underwent a partial medial and lateral
meniscectomy.

3

regarding impairment due to arthritis, stating that no impairment could be granted for the left
lower extremity because, in his opinion, the employment injury did not aggravate appellant’s
preexisting arthritis.9 Regarding impairment due to pain, both Dr. Berman and Dr. Zamarin
found that appellant had a three percent impairment due to pain, based on Chapter 18. However,
the physicians did not support, with medical rationale, the calculation of a three percent left
lower extremity impairment based on Chapter 18 of the A.M.A., Guides. Section 18.3b of
Chapter 18 at page 571 of the fifth edition of the A.M.A., Guides provides that “Examiners
should not use this chapter to rate pain-related impairment for any condition that can be
adequately rated on the basis of the body and organ impairment rating systems given in other
chapters of the [A.M.A.,] Guides.” Dr. Zamarin and Dr. Berman did not explain why appellant’s
pain-related impairment could not be adequately addressed by applying Chapter 17 of the
A.M.A., Guides which addresses lower extremity impairment, specifically section 17.2l,
“Peripheral Nerve Injuries” which states that, “Partial sensory and motor deficits should be rated
as in the upper extremity (Tables 16-10 and 16-11).” Table 16-10 explains the correct method
for calculating impairment due to sensory deficits or pain resulting from peripheral nerve
disorders. Dr. Zamarin and Dr. Berman did not explain why application of Chapter 17 was not
adequate to calculate appellant’s impairment due to left lower extremity pain, justifying
application of Chapter 18 of the A.M.A., Guides.
Regarding appellant’s right lower extremity, Dr. Zamarin determined that appellant had a
seven percent impairment of the right lower extremity for a patellar fracture, based on Table 1733 at page 546 of the A.M.A., Guides. As noted, Dr. Berman found a seven percent impairment
for a patellar fracture but erroneously indicated that the fracture was to the left lower extremity.
Regarding impairment to appellant’s right upper extremity, Dr. Berman found that he had
a three percent impairment for pain in his right shoulder, based on Table 18-3 at page 575 and
Figure 18-1 at page 574 of the A.M.A., Guides.10 However, Dr. Berman found no ratable
impairment of appellant’s right upper extremity.
On remand the Office should refer appellant to an appropriate Board-certified medical
specialist for a determination of any impairment of his left and right lower extremities and right
upper extremity based on correct application of the A.M.A., Guides. The physician should
provide medical rationale explaining why a particular rating method was selected. If more than
one impairment rating method can be used in evaluating appellant’s impairment, the method that
provides the higher rating should be adopted.11

9

The Board notes that the arthritis rating method and diagnosis-based estimate rating method can be combined
according to the Cross-Usage Chart, Table 17-2 at page 526 of the A.M.A., Guides.
10

Dr. Zamarin did not explain why Chapter 16 of the A.M.A., Guides, regarding upper extremity impairment was
not adequate to rate appellant’s impairment due to pain, rather than Chapter 18.
11

A.M.A., Guides 527.

4

CONCLUSION
The Board finds that this case is not in posture for a decision. On remand, the Office
should refer appellant to an appropriate Board-certified medical specialist for an impairment
rating of his left and right lower extremities and right upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 25, 2007 is set aside and the case is remanded for further
development consistent with this decision.
Issued: August 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

